Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 07/25/2022, in response to the rejection of claims 1-14 from the non-final office action, mailed on 03/24/2022, by amending claims 1, 4, 6 and canceling claims 2-3, is acknowledged and will be addressed below.

Claim interpretation
(1) In regards to the “wherein the first and second gas curtain ports are configured to produce each of the non-deposited regions of the substrate has a width of 0.5mm to 20mm” of claim 6,
The “produce each of the non-deposited regions of the substrate has a width of 0.5mm to 20mm” is a mere functional result by use of the first and second gas curtain ports. Further, the limitation is a property of the region formed on the substrate, which is a product obtained by use of the claimed deposition apparatus, not a structural part of the claimed deposition apparatus, thus the feature regarding to the product does not add a patentable weight to the claimed apparatus, see MPEP citation below.
Consequently, when an apparatus of a prior art has first and second gas curtain ports and is capable of forming non-deposition area on the substrate, it is sufficient to meet the claimed limitation.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kon (US 20170183774, hereafter ‘774) in view of Kerr et al. (US 20110097494, hereafter ‘494) and Spath et al. (US 20180265977, hereafter ‘977).
Regarding to Claim 1, ‘774 teaches:
Film forming apparatus (title), and Atomic layer deposition ([0003], the claimed “An atomic layer deposition apparatus”);
the first zone Z1 that forms a first vacuum chamber into which a first precursor gas is introduced (Fig. 1, [0025]), and the supply ports 24 include supply ports 24a in the first zone Z1 for supplying the first precursor gas ([0031], the claimed “comprising: a first precursor supply region including a first gas supply nozzle having a plurality of first precursor gas supply ports, the first precursor supply region being configured to supply a first precursor gas onto the substrate when the substrate travels through the first precursor supply region”);
The second zone Z2 that forms a second vacuum chamber into which a second precursor gas is introduced ([0025], the claimed “a second precursor supply region configured to supply a second precursor gas onto the substrate when the substrate travels through the second precursor supply region”);
A third zone Z3 that is interposed between the first zone Z1 and the second zone Z2 and forms a third vacuum chamber into which a purge gas is introduced ([0025]), and a plurality of slit shaped passage openings 22a and 23a which allow the flexible substrate 10 to pass through ([0029], the claimed “a purge gas supply region positioned between the first precursor supply region and the second precursor supply region, the purge gas supply region being open to each of the first precursor supply region and the second precursor supply region, the purge gas supply region being configured to supply a purge gas onto the substrate when the substrate travels through the purge gas supply region”);
The flexible substrate 10 is wound around the outer peripheral surfaces of the first guide rolls 32 and the second guide rolls 33 in an alternate manner in the chamber 20 so as to be guided along the traveling path P in a zigzag shape and transported while passing through the first zone Z1 and the second zone Z2 multiple times ([0041], the claimed “and a roll unit having a plurality of guide rolls, the plurality of guide rolls being configured such that the substrate moves between the first precursor supply region and the second precursor supply region multiple times, the substrate traversing the purge gas supply region each time when the substrate moves from the first precursor supply region to the second precursor supply region”);
the first precursor gas is introduced into the first zone Z1 through the supply port 24a in the first zone Z1 ([0032]), and since the first precursor is introduced into the first zone Z1, the first precursor is adsorbed on both surfaces of the flexible substrate 10 while the flexible substrate 10 passes through the first zone Z1 ([0050], the claimed “wherein the first gas supply nozzle is configured such that the first precursor gas is supplied toward each of a first surface of the substrate and a second surface of the substrate opposite to the first surface when the substrate moves through the first precursor supply region”).

As shown in Figs. 1 and 3 of ‘774, in the first zone Z1, the first supply port 24a is disposed at one side wall of the chamber and the exhaust port 25a is disposed at the other side wall of the chamber, such that the gas is supplied toward the substrate from the supply port 24a to the exhaust port 25a, thus ‘774 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: (1A) comprising: a first precursor supply region including a first gas supply nozzle having a plurality of first precursor gas supply ports arranged in sequence along a traveling direction of a substrate,
(1B) wherein the first gas supply nozzle is configured such that the first precursor gas is supplied perpendicularly toward each of a first surface of the substrate and a second surface of the substrate opposite to the first surface when the substrate moves through the first precursor supply region, 
(1C) wherein the first gas supply nozzle has first and second gas curtain ports located adjacent to the first surface of the substrate and adjacent to the second surface of the substrate, respectively, the first and second gas curtain ports each extending in the traveling direction of the substrate.

In regards to the limitation of 1A and 1B:
‘494 is analogous art in the field of an apparatus for deposition ([0002]). ‘494 teaches Distribution manifold 10 including an output face 36 that includes a plurality of elongated slots 149, 184. The plurality of elongated slots 149, 184 including a source slot 149 and an exhaust slot 184 (Fig. 34, [0246]), and the first fluid distribution manifold 10 and the second fluid distribution manifold 11 of the conveyance system 60 can both be ALD fluid manifolds, and in this configuration, both sides 42, 44 of substrate 20 can be simultaneously coated with films of the same or different compositions ([0254], note the supply and exhaust slots 149, 184 are arranged in sequence along the substrate moving direction, see also Figs. 25, 28A-C, and the gas is supplied perpendicularly toward each of the front and back surfaces of the substrate).

Before the effective filling date of the claimed invention, instead of the supply and discharge ports 24, 25 of ‘774, it would have been obvious to a person of ordinary skill in the art to have adopted a gas distribution manifold having plural slots arranged in sequence and perpendicularly supplying the gas toward the substrate, for the purpose of providing more uniform gas supply across the substrate width, and/or for its suitability as known gas supplying apparatus with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

In regards to the limitation of 1C:
‘977 is analogous art in the field of a deposition system (title). ‘977 teaches in addition to the output slots 112 (shown as black lines) and the exhaust slots 114 (shown as gray lines) in the deposition zone 305 (shown as a shaded area), there are additional output slots 401 orthogonal to the gas slots 110 in the deposition zone 305. The additional gas output slots 401 provide inert gas to the cross-track edge region of the deposition head 30, providing further isolation of the deposition zone 305 from the external environment 15 (Fig. 3B, [0082], note the gas output slot 401 providing inert gas for isolation of the deposition zone is a gas curtain port, and the gas output slot extends in the substrate traveling direction).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added additional output slots providing inert gas, into each imported gas distribution manifold of the combined apparatus of ‘774 and ‘494, for the purpose of providing further isolation of the deposition zone from the external environment. Since the deposition is performed on both surfaces of the substrate, each inert gas supply output slot adjacent to each substrate surface is called as the first and second gas curtain ports, respectively.

Regarding to Claim 4,
‘977 clearly teaches the additional gas output slots 401 provide inert gas to the cross-track edge region of the deposition head 30, providing further isolation of the deposition zone 305 from the external environment 15 ([0082], note the “isolation region” means “form boundary of the gas supply region, see Fig. 3B. Further as shown in Fig. 3B, when a width of the substrate is equal or greater than the width of the deposition head, such as see Figs. 21-23 of ‘494, the outer region of the substrate beyond the inert gas supply slot is called as a non-deposited regions, because the inert gas isolate the deposition, the claimed “wherein the first and second gas curtain ports of the first gas supply nozzle form boundaries of the first gas supply region such that first precursor gas non-deposited regions are each generated on both the first surface of the substrate and the second surface of the substrate”).
Furthermore, as shown in 3B, the deposited region and non-deposited regions are determined by size of the gas supply slot 112, in other words, if the gas supply slot 112 becomes smaller, the inert gas supply slot would be rearranged adjacent to the smaller gas supply slot for isolation of the deposited region, thus the deposited region becomes smaller and non-deposited region becomes larger. Consequently, forming the non-deposited regions on the substrate is merely obtained by changing size of the nozzle, MPEP clearly a change of size is generally recognized as being within the ordinary level of skill in the art, see MPEP 2144.04.

Regarding to Claim 5,
‘494 teaches Distribution manifold 10 including an output face 36 that includes a plurality of elongated slots 149, 184. The plurality of elongated slots 149, 184 including a source slot 149 and an exhaust slot 184 ([0246], note Fig. 34 shows the exhaust slots 184 are disposed between the source slots 149, see also Figs. 28A-C, therefore, the distribution manifold imported into the apparatus of ‘774 has the arrangement, the claimed “wherein vacuum ports are provided between two adjacent ones of the first precursor gas supply ports”).

Regarding to Claim 6,
As discussed in the claim 4 rejection above, the gas distribution manifold having inert gas output slots is capable of forming non-deposited area, thus it is sufficient to meet the claim, see claim interpretation above (the claimed “wherein the first and second gas curtain ports are configured to produce each of the non-deposited regions of the substrate has a width of 0.5mm to 20mm”).
Furthermore, as discussed in the claim 4 rejection above, the size of the gas slots can be adjusted and the slot can be rearranged. 
Consequently, even if the combined apparatus is silent about the non-deposited region, as claimed, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have formed the claimed width on the substrate, by adjusting and rearranging the slots, since it has been held that a change of size is generally recognized as being within the ordinary level of skill in the art and also that rearranging parts of an invention only involves routine skill in the art, see MPEP 2144.04.

Regarding to Claim 7,
As discussed in the Claim 2 rejection above, each surface of the substrate is coated by the first precursor gas supplied from each imported gas distribution manifold disposed in front of each substrate surface, see also Fig. 25 or 34 of ‘494 (the claimed “wherein the first gas supply nozzle is arranged along a linear travel section of the substrate in the first precursor supply region”).

Regarding to Claim 8,
‘494 teaches distances D1 and D2 ([0251], see also [0139] teaching variable distance, the claimed “wherein the first gas supply nozzle is configured to be spaced apart from the substrate by an adjustable interval distance”).

Regarding to Claims 9-11,
‘774 teaches the flexible substrate 10 is transported into the second zone Z2 via the passage openings 23a formed on the partition wall 23 disposed between the third zone Z3 and the second zone Z2. The second precursor is introduced into the second zone Z2. While the flexible substrate 10 passes through the second zone Z2, a first precursor adsorbed on both surfaces of the flexible substrate 10 reacts with the second precursor, and thus an intended thin film is produced ([0054]), the claimed “wherein the second precursor supply region is configured to be filled with the second precursor gas” of Claim 9, and “wherein the second precursor supply region includes a second gas supply nozzle configured to supply the second precursor gas onto the substrate when the substrate travels through the second precursor supply region” of Claim 10, and “wherein the second gas supply nozzle is configured such that the second precursor gas is supplied toward each of the first surface of the substrate and the second surface of the substrate  when the substrate moves through the second precursor supply region” of Claim 11).

Regarding to Claim 12,
As shown in Figs. 1-3 of ‘774, in the second zone Z2, the second supply port 24b is disposed at one side wall of the chamber and the exhaust port 25b is disposed at the other side wall of the chamber, such that the gas is supplied toward the substrate from the supply port 24b to the exhaust port 25b, thus ‘774 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 12: (12A) wherein the second gas supply nozzle has a plurality of second precursor gas supply ports arranged in sequence along the traveling direction of the substrate,
(12B) and first and second gas curtain ports located adjacent to the first surface of the substrate and adjacent to the second surface of the substrate, respectively.

In regards to the untaught limitation of 12A:
The limitation is the same as the limitation of Claim 1, and the teaching was discussed in the claim 1 rejection with ‘494. Consequently, the limitation of 12A is rejected for substantially the same reason as claim 1 rejection with ‘774 and ‘494 above.

In regards to the untaught limitation of 12B:
The limitation is the same as the limitation of Claim 3, and the teaching was discussed in the claim 3 rejection with ‘977. Consequently, the limitation of 12B is rejected for substantially the same reason as claim 1 rejection with ‘774, ‘494 and ‘977 above.

Emphasized again, the feature of the second gas supply nozzle of the limitation 12 is merely the same feature of the first gas supply nozzle recited in the claims 1 and 3. Therefore, it is obvious that the feature of the second gas supply nozzle is obtained by mere duplication of the same feature of the first gas supply nozzle, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, see MPEP 2144.04.

Regarding to Claim 13, 
The limitation is the same as the limitation of Claim 4, in other words, the feature of the second gas supply nozzle of the limitation 13 is merely the same feature of the first gas supply nozzle recited in the claim 4. Consequently, the limitation of 13 is rejected for substantially the same reason as claim 4 rejection (the claimed “wherein the first and second gas curtain ports of the second gas supply nozzle form boundaries of the second gas supply regions such that the second precursor gas non-deposited regions are each generated on both the first surface of the substrate and the second surface of the substrate”).

Regarding to Claim 14,
The limitation is the same as the limitation of Claim 5, in other words, the feature of the second gas supply nozzle of the limitation 14 is merely the same feature of the first gas supply nozzle recited in the claim 5. Consequently, the limitation of 14 is rejected for substantially the same reason as claim 5 rejection (the claimed “wherein vacuum ports are provided between two adjacent ones of the second precursor gas supply ports”).

Response to Arguments
Applicants’ arguments filed on 07/25/2022 have been fully considered but they are not persuasive.
In regards to the 35USC103 rejection of Claim 1, the applicants argue that paragraph [0062] of the Kon reference states that "since the supply ports 24 and the discharge ports 25 are disposed to oppose each other on both sides in the width direction of the flexible substrate 10 which travels in each zone, the substrate does not disturb the flow, allowing the gas to be uniformly distributed in the zones Z1 and Z2. Moreover, since the flow of gas can be optimized, the inner space of the chamber 20 can be effectively used, reducing the size of the film formation apparatus 1." For the Office Action to assert that the locations of the supply ports 24 and the discharge ports 25 would be moved to different locations reading on claim 1 by one skilled in the art "for its suitability as known gas supplying apparatus with predictable result" does not make logical sense. The Office Action asserts that moving the supply ports 24 and the discharge ports 25 of Kon would be "for the purpose of providing more uniform gas supply across the substrate width." However, the addition of the "first and second gas curtain ports each extending in the traveling direction of the substrate" to claim 1 specifically contradicts this, since the gas curtain ports are specifically designed to prevent uniform gas supply across the substrate width. Applicant respectfully submits that the Office Action's suggested modification of the device of Kon in a way that contradicts the stated purpose of the features of Kon would not be done by a person skilled in the art. Therefore, Applicant submits that claim 1, as amended, is not taught or suggested by a combination of references that contradicts the stated purpose of the features of the primary reference, Kon. Accordingly, Applicant respectfully submits that each and every limitation of amended claim 1 is not taught or suggested by any of the references of record, alone or in combination, see page 7.
This argument is found not persuasive.
First, the examiner maintains the "for its suitability as known gas supplying apparatus with predictable result" makes logical sense, because MPEP clearly guides “the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness”, see MPEP 2144.07. The intention of the ‘494’s supply ports is to provide a gas toward the substrate. Applying ‘494 into ‘774 does not break the intended use of the gas supply port of ‘774.

Second, the examiner does not set forth only “suitability” as the motivation. The examiner clearly set forth the motivation with “for the purpose of providing more uniform gas supply across the substrate width, and/or for its suitability as known gas supplying apparatus with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness”, see the rejection above. 
‘774’s gas supply provides a flow from one edge of the substrate to the other edge, thus a distance from the gas supply port to a position on the substrate surface is not uniform across the substrate width. On the contrary, ‘494’s gas supply is a vertical flow from the gas supply port, thus, a distance from the gas supply port to a position on the substrate surface is uniform. Consequently, the gas flow of ‘494 is more uniform than the gas flow of ‘774, therefore, it is obvious that a person of ordinary skill in the art would have applied the better supply way of ‘494 having the vertical supply from the gas supply port. Furthermore, as the applicants clearly pointed out, ‘774 clearly discloses “allowing the gas to be uniformly distributed”, therefore, when a prior art teaches at least “uniform gas distribution”, a person of ordinary skill would have clearly applied the way of uniform gas distribution. Note again, ‘494 clearly discloses “The first distribution manifold 10 is likely to have elongated slot for openings on its output face because this provides the most uniform delivery of fluid to and from the output face 36” [0252].
Further, emphasized again, the vertical gas supply from the gas nozzle toward the web substrate while traveling is commonly well-known feature and is widely used in the substrate processing field of the industry.

Lastly, the examiner also maintains the addition of the "first and second gas curtain ports each extending in the traveling direction of the substrate" DOES NOT contradicts the “uniform gas supply across the substrate width this” because the gas curtain ports are specifically designed to PROVIDE uniform gas supply across the substrate width. Emphasized again, by the combination with ‘774 and ‘494, the gas is supplied in a vertical direction from the gas supply port to the substrate, therefore, the gas curtain would have not prevented the vertical gas flow, rather it confines the vertical gas flow within the deposition area.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718